Citation Nr: 0805956	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  07-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for anxiety disorder.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction over the case was subsequently 
returned to the RO in Newark, New Jersey.

The Board has advanced this appeal on the Board's docket 
based on the veteran's advanced age.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in January 
2008.  A transcript of the hearing is associated with the 
veteran's claims folders.

The veteran's claims for service connection for hearing loss 
and tinnitus are addressed in the remand that follows the 
order section of this decision.


FINDING OF FACT

The veteran's anxiety disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity.





CONCLUSIONS OF LAW

The criteria for a disability rating in excess of 50 percent 
for anxiety disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for an anxiety 
disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The originating agency provided the veteran with the notice 
required under the VCAA, to include notice that the veteran 
should submit all pertinent evidence in his possession, by a 
letter mailed in January 2006, before the initial 
adjudication of the claim.  Although the veteran was not 
provided notice of the type of evidence necessary to 
establish an effective date for an increased rating until 
March 2006, after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating is 
not warranted.  Consequently, no effective date for an 
increased rating will be assigned, so the failure to provide 
notice with respect to this element of the claim was no more 
than harmless error.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 
 
The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, appropriate VA medical examinations 
were provided and appropriate VA medical opinions were 
obtained.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Accordingly, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.



II.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

A 50 percent rating is warranted for an anxiety disorder if 
it is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent rating is for assignment for an anxiety disorder 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 50 percent rating for his 
anxiety disorder under 38 C.F.R. § 4.130, Diagnostic Code 
9413.  

Of particular significance to the Board in this decision, the 
record on appeal demonstrates that, in addition to a service-
connected anxiety disorder, the veteran has been diagnosed 
with depressive disorder, PTSD, and dementia (Alzheimer 
type), none of which are service-connected.  

The Board may compensate the veteran only for service-
connected disability. However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  A crucial fact to be determined in connection with 
this appeal, therefore, is the degree to which the veteran's 
service-connected disability contributes to his overall level 
of social and occupational functioning.

In the Board's view, the findings contained in the April 2006 
VA examination report are particularly significant.  The 
examiner assigned Global Assessment of Functioning (GAF) 
scores which acknowledged but excluded symptomatology 
attributable to non-service connected factors.  A GAF score 
of 50 was assigned for the service-connected anxiety 
disorder.  This examiner provided two separate GAF scores for 
the veteran anxiety disorder and dementia.  A GAF score of 53 
was also assigned during the appeal period for the veteran's 
anxiety disorder in an October 2005 outpatient treatment 
record.

GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness." See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  

Scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

The Board has also considered the other evidence of record, 
including outpatient treatment records, although these 
findings are not as clearly delineated between service-
connected and non-service connected disabilities as the April 
2006 VA examination.

The Board notes that the GAF score assigned by the April 2006 
examiner for the anxiety disorder was 50.  Scores ranging 
from 41 to 50 reflect serious symptoms as noted above.  This 
is entirely consistent with a 50 percent disability rating.  
The examiner indicated that he assigned a GAF score of 50 
with respect to his anxiety disorder because of the moderate 
nature of his symptoms.  The examiner further noted that with 
respect to dementia, a GAF score of 40 was assigned because 
of the moderately severe nature of his symptoms.  The Board 
concludes that the veteran's dementia is more severe than his 
anxiety disorder.  

In addition, the Board finds that the evidence is not 
consistent with suicidal ideation.  A VA outpatient treatment 
record dated in October 2005 notes that the veteran had 
thoughts about wishing he were dead but he had no intent to 
hurt himself.  The April 2006 VA examiner and outpatient 
treatment reports show that the veteran denied suicidal 
ideation and had no history of suicidal behavior.  

The evidence is not consistent with obsessional rituals which 
interfere with routine activities.  No such behavior has been 
noted on VA examinations or outpatient treatment reports. 

The evidence is not consistent with near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Although the veteran has been 
diagnosed with depression by his private physician, Dr. Y., 
and by VA psychologists, the veteran depression is noted to 
be a separate diagnosis and not part of his anxiety disorder.  
In a December 2006 VA outpatient treatment record, the 
veteran stated that he can not control his worrying about 
things; however, constant worry does not appear to be 
symptomatology of the degree contemplated by "near-continuous 
panic."  The Board also notes that "panic attacks more than 
once a week" is a stated criterion for the currently assigned 
50 percent rating.

The evidence is not consistent with speech intermittently 
illogical, obscure, or irrelevant.  Although the April 2006 
VA examiner noted that the veteran's speech was minimal, she 
did not suggest that it was intermittently illogical, 
obscure, or irrelevant.  

The evidence is not consistent with impaired impulse control 
(such as unprovoked irritability with periods of violence).  
The April 2006 VA examination report shows a complaint of the 
veteran's wife that the veteran gets aggravated quickly and 
he is irritable.  However, there is no evidence of periods of 
violence.  The April 2006 VA examiner stated that the 
veteran's impulse control is fair.  

The evidence is not consistent with spatial disorientation 
due to his anxiety disorder.  The April 2006 VA examiner 
noted that the veteran was not oriented to place or time.  
The Board does note that the examiner also stated, later in 
the examination, that the veteran has symptoms of dementia.  

The evidence is not consistent with difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting).  The veteran is currently retired and the April 
2006 examiner stated that the veteran is considered 
unemployable due to his dementia, not due to his anxiety 
disorder.
The evidence is not consistent with an inability to establish 
and maintain effective relationships.  Although the April 
2006 examiner stated that it appeared that the veteran has a 
limited social network, the veteran has been married for 65 
years and his wife seems to be very supportive of him.  He 
has one or two friends that he talks with but he appears to 
be somewhat isolated.  There does not appear to be evidence 
that the veteran has an inability to establish relationships.  
Furthermore, the criterion of having difficulty establishing 
and maintaining effective relationships is already 
contemplated under the currently assigned 50 percent rating.  

The April 2006 examiner noted that the veteran's spouse 
helped with his activities of daily living including putting 
on clothes and shaving.

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the occupational and social 
impairment from the service-connected disability more nearly 
approximates the reduced reliability and productivity 
contemplated by a 50 percent rating than the deficiencies in 
most areas required for a 70 percent rating.

In sum, the preponderance of the evidence reveals the 
veteran's psychiatric symptomatology due to his service-
connected anxiety disorder is not indicative of the type and 
degree of impairment, or its effects, contemplated for a 
rating higher than 50 percent.  The Board accords great 
weight of probative value to the GAF score assigned by the 
April 2006 VA examiner, as that score specifically isolates 
the service-connected GAF score from the non-service-
connected GAF score.

In terms of staged ratings, the medical evidence of record 
appears to support the proposition that the veteran's 
service-connected anxiety disorder has not changed 
appreciably during the period on appeal.  All of the medical 
evidence has been considered by the Board in its evaluation.  
Accordingly, the Board concludes that a preponderance of the 
evidence is against a rating higher than 50 percent for the 
service-connected anxiety disorder.



Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for anxiety disorder is denied.


REMAND

During the January  2008 Travel Board hearing, the veteran's 
representative informed the undersigned Veterans Law Judge 
that the veteran was schedule for an examination by a private 
audiologist on January 28, 2008.  The representative 
indicated that the audiological evidence would be quickly 
submitted as he also requested that the case be advanced on 
the docket due to the veteran's age.  As of this date, the 
Board has received no evidence from the veteran or his 
representative since the time of the hearing.  In fulfilling 
the duty to assist, the Board finds that an attempt should be 
made to obtain this pertinent evidence before the Board makes 
a decision on the veteran's claims for hearing loss and 
tinnitus.

Accordingly, the case is REMANDED to the RO or the AMC for 
the following actions:

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007), 
to include notice that the veteran should 
submit any pertinent evidence in his 
possession and notice with respect to the 
effective-date and disability-rating 
elements of his claims.

2.  The AMC or the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including the 
private audiological examination 
conducted on January 28, 2008.  If the RO 
of the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the AMC or the RO 
should obtain any pertinent VA treatment 
records for the period since December 
2007.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the reopened claims for 
service connection for hearing loss and 
tinnitus disabilities based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the requisite 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


